PER CURIAM.
Appellant Geraldine York appeals the order of the trial court granting a final summary judgment in favor of appellee Trans-america Life Insurance and Annuity Company. We reverse.
Appellee filed an action in the trial court to rescind and cancel a life insurance policy in the amount of $100,000 on appellant’s deceased husband, Richard York. Appellant filed an answer and counterclaim seeking the proceeds of the insurance policy.
Upon review of the record, including depositions, hospital records, and briefs, and after oral argument, we hold that there is a genuine, triable issue of material fact as to whether the insured’s examining physician, Dr. David Jones, did or did not make a diagnosis of chronic alcoholism and cirrhosis of the liver upon examination of insured and prior to the issuance of the policy.
REVERSED and REMANDED for further proceedings consistent with this opinion.
OTT, C.J., and BOARDMAN and GRIMES, JJ., concur.